MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be
                                                                      Sep 07 2017, 8:20 am
regarded as precedent or cited before any
court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jeremy K. Nix                                            Curtis T. Hill, Jr.
Huntington, IN                                           Attorney General of Indiana
                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, IN



                                           IN THE
    COURT OF APPEALS OF INDIANA

Thomas L. Hale,                                          September 7, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         35A04-1704-CR-889
        v.                                               Appeal from the Huntington
                                                         Superior Court
State of Indiana,                                        The Honorable Jennifer E.
Appellee-Plaintiff                                       Newton, Judge
                                                         Trial Court Cause No.
                                                         35D01-1405-FA-132



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 35A04-1704-CR-889 | September 7, 2017        Page 1 of 6
                                          Case Summary
[1]   Thomas L. Hale appeals his forty-year sentence for Class A felony dealing in

      methamphetamine. He contends that his sentence is inappropriate in light of

      the nature of the offense and his character. Because Hale has failed to persuade

      us that his sentence is inappropriate, we affirm.



                            Facts and Procedural History
[2]   In February 2014, husband and wife Ricci Davis and Melinda Beougher and

      several others moved into a house on Franklin Street in Huntington. The

      house, which was owned by Beougher’s mother, was within 1000 feet of a

      youth-program center. Davis and his friends manufactured methamphetamine

      in an upstairs bedroom in the house on an almost-daily basis. Hale, who was

      on parole, and others purchased pseudoephedrine to make the meth. See Ex.

      54. Hale moved into the house around April 2014 when one of the residents

      was arrested.


[3]   On May 19, 2014, Davis and Hale were cooking meth in the upstairs bedroom.

      Several other people were downstairs at the time, including two children.

      Around 10:40 p.m., a person claiming to be Davis called the Huntington Police

      Department to say that there was meth at the Franklin Street house, that he was

      on meth, and that he had active warrants for his arrest. The police department

      verified that there were warrants for Davis and then dispatched officers to the

      house. Davis and Hale were in the upstairs bedroom when officers arrived.


      Court of Appeals of Indiana | Memorandum Decision 35A04-1704-CR-889 | September 7, 2017   Page 2 of 6
      Someone from downstairs yelled to them that the police were there, and Davis

      and Hale started putting things away. About twenty-five to thirty minutes later,

      Davis and Hale came downstairs. Officers attempted to speak with Hale, but

      he was high; he later “crash[ed]” and was “completely out of it.” Tr. Vol. IV p.

      93. A search of the house revealed a strong chemical odor associated with the

      manufacture of meth coming from the upstairs bathroom, ingredients used to

      make meth, a handwritten note containing instructions on how to make meth,

      reaction vessels, and an HCL generator.


[4]   Hale was arrested and charged with Class A felony dealing in

      methamphetamine for manufacturing meth within 1000 feet of a youth-

      program center. Ind. Code Ann. § 35-48-4-1.1(b)(3)(B)(iv) (West 2012).1 A jury

      found him guilty as charged.2


[5]   Hale was thirty-three years old at the time of the sentencing hearing. Evidence

      was presented that he had fifteen felony convictions, four misdemeanor

      convictions, and nine petitions to revoke his probation. In addition, he was on

      parole at the time he committed the offense in this case. Hale admitted that he

      had “blown every opportunity that’s ever been given to” him and that he




      1
       Hale’s charge was elevated from a Class B felony to a Class A felony based on the proximity to the youth-
      program center to the Franklin Street house. Effective July 1, 2014, the legislature repealed the youth-
      program-center enhancement.
      2
        This was Hale’s second trial. His original conviction was reversed because the trial court failed to grant his
      motion to conduct depositions of two State’s witnesses at public expense. See Hale v. State, 54 N.E.3d 355
      (Ind. 2016).

      Court of Appeals of Indiana | Memorandum Decision 35A04-1704-CR-889 | September 7, 2017              Page 3 of 6
      “d[idn’t] deserve[] nothin’ today.” Tr. Vol. V p. 115. At the end of the hearing,

      the trial court made the following statement:


              [Y]ou are not even very old and you have fifteen (15) prior
              felonies . . . . So . . . you’ve accumulated fifteen (15) felonies in a
              very short period [of] time. Not to mention the . . . four (4)
              misdemeanors but you also have nine (9) petition[s] to revoke
              probation. I believe as aggravators in this case, your criminal
              history, which consists of the fifteen (15) prior felonies, the four
              (4) misdemeanors and the nine (9) petition[s] to revoke
              probation, shows that you’re not a candidate for probation. I
              also think that the fact that you were on parole . . . at the time
              this offense was committed is another aggravator for your
              sentence in this case.


      Id. at 116-17. The court then sentenced Hale to forty years in the Department

      of Correction.


[6]   Hale now appeals his sentence.



                                 Discussion and Decision
[7]   Hale contends that his forty-year sentence is inappropriate and asks us to reduce

      it pursuant to Indiana Appellate Rule 7(B), which provides that an appellate

      court “may revise a sentence authorized by statute if, after due consideration of

      the trial court’s decision, the Court finds that the sentence is inappropriate in

      light of the nature of the offense and the character of the offender.” Because we

      generally defer to the judgment of trial courts in sentencing matters, Norris v.

      State, 27 N.E.3d 333, 335-36 (Ind. Ct. App. 2015), defendants have the burden

      of persuading us that their sentences are inappropriate, Thompson v. State, 5
      Court of Appeals of Indiana | Memorandum Decision 35A04-1704-CR-889 | September 7, 2017   Page 4 of 6
N.E.3d 383, 391 (Ind. Ct. App. 2014). “Whether a sentence is inappropriate

       ultimately turns on the culpability of the defendant, the severity of the crime,

       the damage done to others, and a myriad of other factors that come to light in a

       given case.” Id. (citing Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008)).


[8]    Here, Hale faced a sentencing range of twenty to fifty years, with an advisory

       sentence of thirty years. Ind. Code § 35-50-2-4(a). The trial court sentenced

       him to forty years.


[9]    As for the nature of the offense, Hale notes that Davis was the primary meth

       manufacturer at the Franklin Street house and that he moved into the house

       only a month before his arrest. Even though Hale may not have been the

       primary meth manufacturer, he had been purchasing pseudoephedrine, a

       necessary ingredient for meth, for several months before his arrest, and he was

       cooking meth with Davis in the upstairs bedroom on May 19 while children

       were present downstairs. See Appellant’s Br. p. 8 (Hale conceding that he

       “assisted Davis in the process in the month before his arrest”).


[10]   In any event, Hale’s character supports his forty-year sentence. He has fifteen

       felony convictions, four misdemeanor convictions, and nine petitions to revoke

       his probation.3 Although Hale notes that many of his convictions are for




       3
        Hale’s criminal history distinguishes this case from Parks v. State, 22 N.E.3d 552 (Ind. 2014), where the
       Indiana Supreme Court reduced the defendant’s forty-year sentence (with twenty-six years executed) for
       Class A felony dealing in methamphetamine to the advisory sentence of thirty years (with twenty years
       executed). In addition, the defendant in Parks admitted cooking meth on two occasions. Here, in contrast,
       Hale, at the very least, helped Davis cook meth for a month.

       Court of Appeals of Indiana | Memorandum Decision 35A04-1704-CR-889 | September 7, 2017          Page 5 of 6
       property-related offenses, such as theft and forgery, others are not and include

       convictions for resisting law enforcement, robbery, escape, battery, and

       operating while intoxicated. Moreover, the PSI reveals that substance abuse

       has been an issue for him his entire adult life and that he has been offered

       treatment opportunities in the past. Despite this, he chose to move into a meth

       house while he was on parole and participate in various aspects of the meth-

       manufacturing process. Hale has failed to persuade us that his forty-year

       sentence is inappropriate.


[11]   Affirmed.


       Mathias, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 35A04-1704-CR-889 | September 7, 2017   Page 6 of 6